 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. C12-1282JLR

11                               Plaintiff,               ORDER FINDING CITY OF
                   v.                                     SEATTLE PARTIALLY OUT OF
12                                                        COMPLIANCE WITH THE
                                                          CONSENT DECREE
            CITY OF SEATTLE,
13
                                 Defendant.
14

15                                    I. INTRODUCTION

16          On November 5, 2018, the court held a status conference in response to Defendant

17   City of Seattle’s (“the City”) notification that it had concluded labor negotiations with the

18   Seattle Police Officer’s Guild (“SPOG”) and entered into a tentative agreement. (See

19   11/5/18 Hearing Tr. (Dkt. # 499); Min. Entry (Dkt. # 498); 10/23/18 Order (Dkt. # 485);

20   10/26/18 Order (Dkt. # 487); City Notice (Dkt. # 484).) On December 3, 2018, the court

21   ordered the parties to show cause “whether . . . [the City] has failed to maintain full and

22   //


     ORDER - 1
 1   effective compliance with the Consent Decree.” 1 (OSC (Dkt. # 504) at 1.) The City,

 2   Plaintiff United States of America (“the United States”), and Amicus Curiae Community

 3   Police Commission (“CPC”) filed responses to the court’s order. (See City Resp. (Dkt.

 4   # 512); U.S. Resp. (Dkt. # 528); CPC Resp. (Dkt. # 531); see also City Reply (Dkt.

 5   # 543).) In addition, on May 15, 2019, the court held a hearing on its order to show cause

 6   in which the parties and the CPC participated.

 7          For the reasons stated below, the court finds that the City has fallen partially out of

 8   full and effective compliance with the Consent Decree. The court does not find that the

 9   City has fallen out of compliance in any of the areas listed in the Phase II Sustainment

10   Plan that are covered by the Audits (see Phase II Sustainment Plan (Dkt. # 444) at 4-10),

11   but notes that a number of key assessments need to be completed. The court nevertheless

12   remains hopeful that the City can complete these assessments and discharge these areas

13   of the Consent Decree within the two-year sustainment period. The court, however, does

14   find that the City is out of compliance with the Consent Decree in one of its additional

15   areas of responsibility—accountability. (See id. at 12-13.) With respect to this area, the

16   City will need to come back into full and effective with the Consent Decree, and then

17   maintain that compliance for two years.

18   //

19   //

20
            1
               The Consent Decree consists of the Settlement Agreement (Dkt. # 3-1) and the order
21
     modifying and preliminarily approving it (Dkt. # 13). On the same day that the parties executed
     the Settlement Agreement, they also executed a Memorandum of Understanding (“MOU”),
22   which established the CPC the and Crisis Intervention Committee.


     ORDER - 2
 1                             II. BACKGROUND & ANALYSIS

 2          On December 16, 2011, the United States Department of Justice (“DOJ”) released

 3   a report announcing that it had found reasonable cause, under the Violent Crime Control

 4   and Law Enforcement Act of 1994, 34 U.S.C. § 12601 (formerly codified at 42 U.S.C.

 5   § 14141), to believe that the Seattle Police Department (“SPD”) had engaged in a pattern

 6   and practice of excessive force. (See DOJ Report (Dkt. # 1-1); see also Stip. Find. &

 7   Concl. (Dkt. # 14) ¶ 6.) On July 27, 2012, the United States filed a complaint against the

 8   City based on that report. (See Compl. (Dkt. # 1).) On the same day, the City and the

 9   United States filed a joint motion asking the court to approve a Settlement Agreement

10   and a Stipulated Order of Resolution. (Stip. Find. & Concl. ¶ 12; see also Joint Mot.

11   (Dkt. # 3) (attaching the Settlement Agreement).) On September 21, 2012, the court

12   preliminarily approved the Settlement Agreement, along with certain agreed

13   modifications. (See 9/21/12 Order (Dkt. # 13).) The modified agreement and order is

14   now commonly referred to as “the Consent Decree.” See supra n.1. The Consent Decree

15   requires SPD to comply with two phases: (1) SPD must attain “full and effective

16   compliance” with the Consent Decree (“Phase I”), and then (2) SPD must sustain that

17   compliance for two years (“Phase II”). (Consent Decree ¶¶ 229-30.)

18          On January 10, 2018, the City and SPD reached an important milestone. The

19   court entered an order declaring that they were in “full and effective compliance with the

20   Consent Decree,” fulfilling Phase I. (FEC Order (Dkt. # 439) at 16.) Nevertheless, on

21   December 3, 2018, the court issued an order to show cause “whether the court should

22   find . . . the City . . . has failed to maintain full and effective compliance.” (OSC at 1.)


     ORDER - 3
 1   The court stated that two considerations prompted its order: (1) the City’s completion of

 2   collective bargaining with SPOG, and (2) the decision by the Disciplinary Review Board

 3   (“DRB”) to overturn former Chief of Police Kathleen O’Toole’s decision to terminate

 4   SPD Officer Adley Shepherd. (Id. at 5.) The court stated that the “decision to reinstate

 5   an officer who had violated three provisions of . . . SPD’s use-of-force policies when he

 6   punched a handcuffed subject in the face while she was sitting in a patrol car, and the

 7   new [Collective Bargaining Agreement’s (“CBA”)] rejection of reforms in the

 8   Accountability Ordinance that would have substantially changed the process and standard

 9   of review by which the decision was made” caused the court “to question whether the

10   City and . . . SPD can remain in full and effective compliance with the Consent Decree.”

11   (Id. at 8.)

12           The court’s January 10, 2018, “full and effective compliance” ruling was based, in

13   part, on the Monitor’s conclusion in his 2017 Compliance Status Report that the City had

14   achieved “initial compliance” with assessments that the Monitor and the parties

15   formulated for this purpose. (See FEC Order at 3-5 (citing 3d Year Monitoring Plan

16   (Dkt. #195) and Compliance Status Report (“CSR”) (Dkt. # 416)).) The assessments

17   include: (1) force reporting and investigation, (2) the Force Review Board (“FRB”), (3)

18   community confidence, (4) the Office of Professional Accountability (“OPA”), (5) crisis

19   intervention and the intersection with the use of force, (6) supervision, (7) Type II force

20   investigation, (8) the Early Intervention System (“EIS”), (9) use-of-force, and (10) stops,

21   searches, and seizures. (See FEC Order at 4 n.3; see also CSR at 3-17.)

22   //


     ORDER - 4
 1          Although the ten assessments are “clearly important,” they “do not constitute all

 2   the requirements of the Consent Decree.” (CSR at 3.) Indeed, in his Report, the Monitor

 3   expressly identified accountability and the conclusion of labor negotiations as additional

 4   areas of focus or concern for assessing SPD’s compliance. (CSR at 17-18.) At the time

 5   that the court declared the City to be in “full and effective compliance” with the Consent

 6   Decree, the City had presented its original Accountability Ordinance for court approval.

 7   (See 7/11/16 Stip. Mot. (Dkt. # 297); 6/21/17 City Br. (Dkt. # 396).) Because the

 8   Ordinance at that time was still subject to alteration during the City’s collective

 9   bargaining process with SPD’s labor unions, the court declined to rule on a version of the

10   Ordinance that was not the “final product.” (9/7/17 Order (Dkt. # 413) at 3; see also FEC

11   Order at 15.) Indeed, the court’s approval is still pending. Nevertheless, in adopting the

12   Accountability Ordinance, the City indicated its intent to discard the old accountability

13   regime. Thus, the original, unmodified Accountability Ordinance was the only

14   accountability benchmark by which the court could assess the City’s Phase I compliance

15   in that area at that time.

16          In its order finding the City in full and effective compliance with the Consent

17   Decree, the court specifically warned:

18          [T]he court takes seriously, and so should the parties, the many ongoing
            concerns raised by the Monitor in his Compliance [Status] Report. If the
19          City and SPD fail to satisfactorily address these concern, they may well fail
            to sustain the progress they have made. The court will not hesitate to restart
20          the two-year sustainment period if SPD falls below the full and effective
            compliance standard set forth in the Consent Decree.
21
            The court notes that the City still has not . . . concluded labor negotiations
22          with all of SPD’s unions. . . . The court previously indicated that it will not


     ORDER - 5
 1          grant final approval to the City’s new police [A]ccountability [O]rdinance
            until after collective bargaining is complete. . . . If collective bargaining
 2          results in changes to the [A]ccountability [O]rdinance that the court deems
            to be inconsistent with the Consent Decree, then the City’s progress in Phase
 3          II will be imperiled.

 4   (FEC Order at 14-15 (citations and footnote omitted).)

 5          In its order to show cause and in this order, the court is particularly concerned

 6   about provisions related to officer discipline and accompanying appeals that are found in

 7   the original Accountability Ordinance that SPOG’s CBA altered. In its response to the

 8   court’s order to show cause, the United States notes that the terms of SPOG’s CBA

 9   related to the use of arbitration in an appeal and the burden of proof applied therein “are

10   materially unchanged from the time period in which DOJ investigated SPD and the

11   Consent Decree was entered.” (U.S. Resp. at 3.) The United States argues that because

12   the Consent Decree did not expressly mandate changes to either of those specific items,

13   the court should not find that the CBA’s reversion to the old arbitration scheme and

14   abandonment of critical aspects of the Accountability Ordinance conflicts with or

15   undermines the Consent Decree. (See id.) In making this argument, the United States

16   misapprehends both the import of the arbitration process and its intersection with the

17   Consent Decree, as well as the court’s starting point for assessing accountability that

18   formed the basis for its finding that the City was in full and effective compliance with the

19   Consent Decree.

20          First, although the Consent Decree contains no explicit mandate concerning the

21   arbitration process or the burden of proof therein, the Consent Decree expressly requires

22   the City, when “establish[ing] or reorganiz[ing] a government agency or entity whose


     ORDER - 6
 1   function includes overseeing . . . investigating, or otherwise reviewing the operations of

 2   SPD,” to “ensure these functions and entities are consistent with the terms of the

 3   [Consent Decree].” (Consent Decree ¶ 219.) Further, the United States and the City have

 4   acknowledged that any accountability system proposed or instituted by the City may not

 5   conflict with either the terms or the purposes of the Consent Decree. (7/11/16 Stip. Mot.

 6   (Dkt. # 297) at 2, 4.) The Consent Decree expressly defines its purposes or goals as

 7   ensuring that police services are delivered to the people of Seattle in a manner that (1)

 8   fully complies with the Constitution and laws of the United States, (2) ensures public and

 9   officer safety, and (3) promotes public confidence in the SPD and its officers. (See

10   Consent Decree at 1.) The court concludes that any provision that implicates

11   officer discipline related to use-of-force inherently implicates all three of the Consent

12   Decree’s purposes, and thus, must be consistent with them.

13          Second, irrespective of what the Consent Decree may or may not expressly

14   provide about SPD’s accountability systems, the statements and conduct of the parties

15   throughout these proceedings reveal the inadequacy of the past accountability regime, the

16   critical need for reform to that regime, and the parties’ acquiescence to the court’s

17   jurisdiction in this area. Thus, contrary to the United States’ current position, the old

18   accountability regime is not the appropriate baseline for finding the City in full and

19   effective compliance with the Consent Decree.

20          For purposes of clarifying the parties’ acknowledgement of the old accountability

21   system’s inadequacy and their acquiescence to the court’s jurisdiction over reform in this

22   area, the court recounts pertinent portions of the proceedings herein. As far back as 2015,


     ORDER - 7
 1   the City assured the court that it intended to bring all recommendations for reform of

 2   SPD’s accountability systems before the court. 2 Specifically, at the August 26, 2015,

 3   status conference, in discussing a schematic of SPD’s accountability systems, the

 4   City’s representative stated:

 5          And the development of those [accountability] recommendations, they
            started back in 2014, when the CPC and the OPA auditor, consistent with
 6          their obligations under the MOU, started to have conversations with the rest
            of the city, to take a look at the accountability system, see what was working,
 7          and what was not working. . . . [B]ut I do wish to assure the Court that it was
            always the city’s intent to provide whatever these recommendations were to
 8          the monitor and ultimately to the Court. Certainly the city is very cognizant
            of the Court’s role in this and that nothing may occur without the Court’s
 9          approval, ultimately.

10                                           **********
            So much of what is proposed by those recommendations is bringing the
11          current status quo and codifying it in a way that reflects reality. But there
            are also several really important expansions that are proposed in those
12          recommendations that we look forward to discussing. And I think probably
            the most significant, from the department’s perspective, is that we created all
13          of these new review systems, all of these new accountability systems, and
            they’re new, they’re all a part of the [C]onsent [D]ecree, and right now the
14          monitor is looking at it, the Court is looking at it, certainly DOJ, with its
            independent obligations, is looking at it.
15
     (8/26/15 Hr. Transcript (Dkt. #229) at 27-29.)
16
     //
17

18          2
              Even earlier, on April 4, 2014, Mayor Jenny Durkan, then the United States Attorney
     for the Western District of Washington, assured the co-chairs of the CPC as follows:
19
            As we told the court yesterday: the accountability system is in need of wholesale
20          review and significant reform. Too many layers have been grafted on over the years
            by law and practice. It is almost unthinkable that so many experienced people can
            have so much confusion over how things work. It is also unacceptable. Both the
21
            officers and the public must have a system that is transparent, certain and just.
22   (Lopez Decl. (Dkt. # 532) ¶ 2, Ex. A.)


     ORDER - 8
 1          In its initial September 30, 2015, memorandum to the court concerning a

 2   “proposed framework for ensuring systems of review and accountability,” the City

 3   acknowledged that “there are capacity issues and inefficiencies in the independent

 4   accountability system as it now functions that must be expediently addressed” and “the

 5   [accountability] systems [the City] proposes must work symbiotically with all of the

 6   internal accountability systems, and certainly may not conflict with the provisions of the

 7   [Consent Decree].” (9/30/15 Br. (Dkt. # 233) at 8.) Toward that end, the City recognized

 8   the need to submit those recommendations to the Monitor and the United States for

 9   review, and ultimately to the court. (Id.)

10          In their July 11, 2016, stipulated motion regarding SPD accountability systems

11   legislation, the parties “agreed that while many of the accountability system elements

12   discussed were not specifically referenced in the Consent Decree, any legislative proposal

13   must not conflict with either the terms or purpose of the Consent Decree” and that “any

14   elements of the legislative proposal that did, in fact, implicate provisions of the Consent

15   Decree would require [c]ourt approval.” (7/11/16 Stip. Mot. at 2-3; see also 5/10/16 City

16   Br. (Dkt. # 289) at 28-29 (“Once the City’s legislative process has been completed, the

17   City will submit any resulting legislation to the Court for review. This will allow the

18   Court to ensure that the legislation is consistent with the letter and spirit of the Consent

19   Decree.”).)

20          In its motion seeking the court’s declaration that it was in full and effective

21   compliance with the Consent Decree, the City reiterated “its commitment to allowing the

22   [c]ourt to complete [its] review [of the Accountability Ordinance] before termination of


     ORDER - 9
 1   the [Consent] Decree.” (9/29/17 FEC Mot. (Dkt. # 419) at 18.) More specifically, in its

 2   Phase II Sustainment Plan, which delineated a series of Audits for evaluating the City’s

 3   ongoing compliance with the Consent Decree (see Phase II Sustainment Plan at 4-10), the

 4   City expressly acknowledged additional obligations—beyond maintaining compliance

 5   with the ten assessments—including “achieving labor accords consistent with the reforms

 6   of the police [A]ccountability [O]rdinance it passed in 2017” (id. at 12). Further, the City

 7   restated “its commitment to present a fully-negotiated [A]ccountability [O]rdinance to the

 8   [c]ourt.” (Id. at 13.)

 9          Finally, as recently as November 30, 2018, in announcing the completion of

10   collective bargaining, the City again recognized its obligation to “present changes to the

11   City’s police accountability and review system to the [c]ourt for review.” (11/30/18 City

12   Not. (Dkt. # 503) at 1.) The City also confirmed that court’s review of the Accountability

13   Ordinance is now “timely.” (Id. at 2.)

14          The City and the United States may not repudiate these repeated past

15   representations to the court—concerning the old accountability system’s inadequacy, the

16   need for reform, and the court’s jurisdiction in this area—for the sake of political

17   expediency today. Both expressly by their words and implicitly by their actions and lack

18   of objection, the parties have acquiesced in the court’s review of the Accountability

19   Ordinance and, more generally, SPD’s accountability systems as a part of assessing

20   whether the City has sustained full and effective compliance with the Consent Decree in

21   Phase II. The court initiates that review now, and as described below, finds the City to be

22   out of compliance with respect to its accountability systems.


     ORDER - 10
 1          Again, in its order to show cause, the court was particularly concerned by the

 2   reversal of former Chief of Police O’Toole’s discharge of Officer Shepherd. (OSC at 6-

 3   7.) The court noted the substantial differences between the process for review of that

 4   decision under the old arbitration regime and the new Accountability Ordinance prior to

 5   the Ordinance’s alteration by SPOG’s CBA. (Id. at 7.) No party argues in favor of the

 6   reversal of Chief O’Toole’s decision or commends the outcome of that arbitration process

 7   to the court. (See generally City Resp.; U.S. Resp.; CPC Resp.; City Reply.)

 8   Nevertheless, the City and the United States insist that the Officer Shepherd case is an

 9   aberration and the City should not be faulted for actions out of its control, especially

10   because the City is appealing the decision. (City Resp. at 10-11; U.S. Resp. at 7 (“The

11   fact that an arbitration panel, which is not controlled by the City, overturned the City’s

12   efforts to enforce its policies is not a fair indication of a failure by the City and SPD to

13   hold officers accountable.”).) But as the CPC points out, the issue is not just that an

14   arbitrator reinstated this officer, but that the CBA (1) retains significant attributes of the

15   old appeals system that the parties admit needs reform, and (2) abrogates critical reforms

16   in the Accountability Ordinance that the parties put in place. (See CPC Resp. at 12-13.)

17          The United States, nevertheless, cites six instances of officer termination that

18   occurred under the old regime over the past 15 years (see Fogg Decl. (Dkt. # 529) ¶¶ 3-8,

19   Exs. B-G) and points out that termination was upheld in four of those cases under the old

20   accountability regime (U.S. Resp. at 17). Significantly, however, the two that were not

21   upheld were terminations associated with the use of excessive force or a threat to use

22   excessive force against individuals of color, and one of those two incidents also involved


     ORDER - 11
 1   an individual who was handcuffed in the back of the officer’s patrol car at the time of the

 2   event. (Fogg Decl. ¶¶ 6, 8, Exs. E, G.) Further, the two terminations that were not

 3   upheld were the only cases that involved individuals subject to police action—not matters

 4   initiated administratively by the SPD. (See id.) Thus, of three relevant incidents before

 5   the court—the two cited above and the Officer Shepherd appeal—all were overturned in

 6   the appeals process. The court does not find this statistic reassuring.

 7          The court has no interest in portions of the Accountability Ordinance that do not

 8   relate to the Consent Decree, but plainly the portions implicated by Officer Shepherd’s

 9   arbitration do so relate. Specifically, these portions relate to the use-of-force, the

10   supervision of officers, and community confidence, which also correspond to three of the

11   ten assessments the parties have used to evaluate compliance. 3 The court does not find

12   that the City is out of compliance with any of the areas listed in the Phase II Sustainment

13   Plan that are covered by the Audits (see Phase II Sustainment Plan at 4-10), although the

14   court is concerned about possible negative impacts by the developments in accountability

15   detailed herein. Nevertheless, the parties may continue on the same timeline presently

16   outlined in their Sustainment Plan with respect to the Phase II Audits, and the court

17
            3
              In addition, underpinning nearly all the assessments is adequate and constitutional police
18   training. Much of the parties’ work in attaining compliance with the Consent Decree has been
     focused on reforming SPD training in a variety of areas, including use-of-force, crisis
19   intervention, and de-escalation. The court notes that the United States identified certain aspects
     of SPD’s use-of-force training—specifically, Defensive Tactics—that may have fallen out of
20   compliance with both the Consent Decree and the Constitution. (U.S. Resp. at 7-9.) The United
     States suggests that representatives of DOJ reattend this training to ensure compliance with the
     Consent Decree. (Id.) The City agrees with this proposal (see id.), and the court does too.
21
     However, the parties should ensure that the Monitor is also involved in this reexamination.
     Finally, the court directs the parties to file a report with the court on this issue once their
22   reassessment is complete.


     ORDER - 12
 1   remains hopeful that it will be able to discharge those areas of the Consent Decree within

 2   the anticipated two-year timeframe. (See id; see also Order Approving Phase II

 3   Sustainment Plan (Dkt. # 448).)

 4          The court further clarifies that it makes no ruling concerning the CBA, specific

 5   provisions of the CBA, or how the City should conduct collective bargaining with any of

 6   its unions. The CBA is relevant here only insofar as it affects accountability. By their

 7   conduct and statements in these proceedings, the parties have acknowledged that the old

 8   accountability system is inadequate for purposes of compliance with the Consent Decree.

 9   Because the CBA eliminates reforms instituted by the Accountability Ordinance and

10   leaves the old arbitration regime “materially unchanged” (see U.S. Resp. at 3), the court

11   finds that the City and SPD have fallen out of full and effective compliance with the

12   Consent Decree concerning SPD discipline and accountability. Before the court will

13   terminate the Consent Decree as it pertains to accountability, the City must bring itself

14   into compliance in this area and then sustain that compliance for two years. (See Consent

15   Decree ¶¶ 229-30.)

16          Finally, the court also is not ruling today that—to be in full and effective

17   compliance—the City must necessarily return to the provisions of the Accountability

18   Ordinance referenced herein as those provisions existed prior to collective bargaining.

19   With the assistance of the Monitor, the United States and the City are free to find other

20   methods that will bring the City into compliance with the Consent Decree on

21   accountability. To this end, the court ORDERS the City and the United States, with the

22   assistance of the Monitor and the CPC, to formulate a methodology (1) for assessing the


     ORDER - 13
 1   present accountability regime, and (2) for how the City proposes to achieve compliance.

 2   The court further ORDERS the parties to jointly file their methodology no later than July

 3   15, 2019.

 4                                   III. CONCLUSION

 5         As stated above, the court FINDS that the City has fallen partially out of full and

 6   effective compliance with the Consent Decree. The court so rules due to the changes in

 7   the Accountability Ordinance that occurred following implementation of SPOG’s CBA

 8   and the City’s reversion to an arbitration system that is materially unchanged from the

 9   old, inadequate accountability regime. Accordingly, the court ORDERS the City and the

10   United States, with the assistance of the Monitor and the CPC, to formulate a

11   methodology (1) for assessing the present accountability regime, and (2) for how the City

12   proposes to achieve compliance. The court further ORDERS the parties to jointly file

13   their methodology no later than July 15, 2019.

14         Dated this 21st day of May, 2019.



                                                      A
15

16
                                                      JAMES L. ROBART
17                                                    United States District Judge

18

19

20

21

22


     ORDER - 14
